Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 23 February 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 23 Feby. 1823
				
				At last my dear Charles I find a moment of leisure to address you not having had a moment since you left us disengaged from company—We have been out every night and the parties have generally been pleasant Mrs. Calhoun’s was an imitation of ours but did not take the Miss Roberdeau’s Miss Pleasanton Miss McKnight Miss Selby and one other whose name I have forgotten—They were all dressed fancifully and Mr Wilmot Mr D’Espinville Mr Turnbull Mr C Munroe Mr John Mason Mr Parish were the beaux wearing large bunches of while Ribbon—What the ceremony was I have not been able to find out but no doubt something very suitable to the occasion—Thus you see your Mother’s follies are copied, and thus they are stamped a compliment twice repeated is worth nothing and in fact cannot apply but they plume themselves wonderfully on their exploit and I wish them joy of it—We were last night at the Washington Ball—It was not full and there was no supper but on the whole it was by far the best I have been to in this Country—The President was there alone the Chief Justice Marshall and Secretary Thompson. Your favorites were out for the first time since you went away and looked sweetly. Poor Lewis is becoming sober and there is much talk of his passion for the lovely Cornelia—I wish for her sake it may be true and that it may be a match—She would suit a Russian Climate very well.—Mr Parkneau who has been here sometime seems to be smitten by the Charms of Miss Hariet—Poor Miss Selden has been sick and confined to her room almost ever since you left us and is still very sick—Your father tells me he shall leave Washington for the Eastward the fifth or sith sixth of July but as he means to stop in the Cities and perhaps pass ten days at the Springs I know not when we shall get there—Mr. Hersans has arrived and the captivating Cecilia was robed in soft and sweet Virgin bashfulness trifling with her favorite Baron and waiting the arrival of her love in joyous expectation which is strongly manifested by her appearance and dancing at all the parties that are given. We are I suppose about to be bored with another Wedding and our anticipated again about to be disturbed for parties and nonsense—delightful as it all was to you two it is becoming very tiresome to your affectionate Mother
				
					L. C. Adams.
				
				
					This Letter is for you both—
				
			